Exhibit 10.3

THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THIS
NOTE MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED EXCEPT IN
COMPLIANCE THEREWITH.

 

August 6, 2015    $150,000,000 No. 1   

LUMOS NETWORKS CORP.

8.0% NOTES

DUE August 15, 2022

THIS NOTE (this “Note”) is a duly authorized issue of notes of Lumos Networks,
Corp., a Delaware corporation (the “Issuer”), designated as its 8.0% Notes due
August 15, 2022 (the “Maturity Date”), in an aggregate principal amount of one
hundred fifty million dollars ($150,000,000).

FOR VALUE RECEIVED, the Issuer promises to pay to Lumos Debt Holdings, L.P., a
Delaware limited partnership, or a Transferee (together with its successors and
Transferees, the “Holder”), the aggregate principal sum of one hundred fifty
million dollars ($150,000,000) on the Maturity Date and to pay interest (each,
an “Interest Payment”) on the principal sum outstanding from time to time under
this Note. Interest on this Note will accrue at the rate per annum equal to 8.0%
and will be due and payable in cash in immediately available funds in arrears on
a quarterly basis on August 15, November 15, February 15 and May 15 during the
term of this Note (each an “Interest Payment Date”), commencing on November 15,
2015; provided that at the election of the Issuer any interest accrued can be
paid (a “PIK Payment”) through the issuance of additional notes or by adding
such accrued amounts to the unpaid principal amount of the Note outstanding at
such time (“PIK Interest”). Any failure by the Issuer to pay interest in cash on
any Interest Payment Date shall be deemed to be an election to make a PIK
Payment of such interest by adding such interest to the unpaid principal amount
of the Note outstanding at such time. Following an increase in the principal
amount of any outstanding Note as a result of a PIK Payment, such Note will bear
interest on such increased principal amount from and after the date of such PIK
Payment. Any additional Note issued will be dated as of the applicable interest
payment date and will bear interest from and after such date. For purposes of
this Note, all references to “principal amount” of the Notes shall include any
increase in the principal amount of the Notes as a result of a PIK Payment.

Interest will accrue from the most recent date to which interest has been paid
or, if no interest has been paid, from and including the original issue date of
this Note. Interest will be computed on the basis of a 360-day year of twelve
30-day months. Interest Payments will be paid to the Person in whose name this
Note is registered on the Notes Register on the Business Day prior to the
applicable payment date. The Issuer shall maintain the Notes Register at its
principal office in which it shall provide for the registration of Notes and of
transfers and exchanges thereof.



--------------------------------------------------------------------------------

This Note is subject to the following additional provisions:

EXCHANGE

This Note is exchangeable for an equal aggregate principal amount of Notes of
different denominations (in integral multiples of $1,000 principal amount or
$1.00 principal amount to the extent such Notes are PIK Notes), as requested by
the Holder surrendering the same. No service charge will be charged to the
Holder for such registration, transfer or exchange.

TRANSFERS

This Note has been issued subject to investment representations of the original
purchaser hereof and may be transferred or exchanged in the United States only
in compliance with the Securities Act, applicable state securities laws and the
other provisions hereof. Prior to due presentment for transfer of this Note, the
Issuer may treat the Person in whose name this Note is duly registered on the
Notes Register as the owner hereof for the purpose of receiving payment as
herein provided and all other purposes, whether or not this Note be overdue, and
the Issuer shall not be affected by notice to the contrary.

DEFINITIONS

For purposes of this Note, the following terms shall have the following
meanings.

“Affiliate” means, when used with reference to a specified Person, any Person
that directly or indirectly controls or is controlled by or is under common
control with the specified Person. As used in this definition, “control”
(including, with its correlative meanings, “controlled by” and “under common
control with”) shall mean possession, directly or indirectly, of power to direct
or cause the direction of management or policies (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise).

“Bankruptcy Law” means Title 11, United States Code, or any similar Federal or
state law for the relief of debtors.

“Board” means the Issuer’s Board of Directors.

“Business Day” means any day other than a Saturday, Sunday or any other day on
which commercial banks in the City of New York are authorized or required by law
to remain closed.

“Capitalized Lease Obligation” means at the time any determination thereof is to
be made, the amount of the liability in respect of a capital lease that would at
such time be required to be capitalized on a balance sheet in accordance with
GAAP.

“Change of Control” means the occurrence of the following: (a) any “person” or
“group” (as such terms are used in Section 13(d) and 14(d) of the Exchange Act)
other than the

 

2



--------------------------------------------------------------------------------

Permitted Holders, is or becomes the beneficial owner (within the meaning of
Rule 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of 35% of
the Voting Interests of the Issuer (or other securities convertible into such
Voting Interests), or (b) during any period of up to 24 consecutive months,
commencing after the Issuer Date, the majority of the board of directors of the
Issuer shall cease to consist of either Continuing Directors or directors whose
nomination for, or assumption of office as, a member of that board or equivalent
governing body occurs as a result of an actual or threatened solicitation of
proxies or consents for the election or removal of one or more directors by any
person or group; or (c) the occurrence of any sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all or
substantially all of the assets of the Issuer; or (d) the occurrence of any
consolidation or merger of the Issuer; (e) Issuer shall cease, directly or
indirectly, to beneficially own and control 100% on a fully diluted basis of the
economic and voting interest in the Equity Interests of Lumos Operating; or
(f) the Issuer adopts a plan of liquidation or dissolution or any such plan is
approved by the stockholders of the Issuer; or (g) the occurrence of a “Change
of Control” under the Credit Agreement.

“Credit Agreement” means the Credit Agreement, dated as of April 30, 2013, among
Lumos Networks Operating Company (the “Borrower”), the Subsidiary Guarantors (as
defined therein), the Lenders (as defined therein), the Initial Issuing Bank (as
defined therein) and CoBank, ACB, as collateral agent and administrative agent
(the “Administrative Agent”), as amended by (i) the First Amendment Agreement,
dated as of October 8, 2013, among the Borrower, the Subsidiary Guarantors
listed on the signature pages thereto, and the Negative Pledgors (as defined
therein), the Administrative Agent and the Lenders (as defined therein),
(ii) the Joinder Agreement and Second Amendment to Credit Agreement dated as of
January 2, 2015, among the Borrower, the New Term Lenders (as defined therein),
the Subsidiary Guarantors (as defined therein), the Negative Pledgors (as
defined therein), and each of Fifth Third Bank, Royal Bank of Canada and Branch
Banking and Trust Company, as documentation agents and the Lenders (as defined
therein) and (iii) the Third Amendment to Credit Agreement dated August 5, 2015,
Borrower, the Subsidiary Guarantors (as defined therein), the Negative Pledgors
(as defined therein), the Administrative Agent and the Lenders (as defined
therein), as amended, restated, supplemented, modified, replaced or refinanced
from time to time.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Contingent Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any
Indebtedness, leases, dividends or other payment obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, (a) the direct or
indirect guarantee, endorsement (other than for collection or deposit in the
ordinary course of business), co-making, discounting with recourse or sale with
recourse by such Person of the Obligation of a primary obligor, (b) the
Obligation to make take-or-pay or similar payments, if required, regardless of
nonperformance by any other party or parties to an agreement or (c) any
Obligation of such Person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (a) for the purchase or payment of any
such primary obligation or (b) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, assets, securities or services

 

3



--------------------------------------------------------------------------------

primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary obligation
or (iv) otherwise to assure or hold harmless the holder of such primary
obligation against loss in respect thereof. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made (or, if less, the maximum amount of such primary obligation for which
such Person may be liable pursuant to the terms of the instrument evidencing
such Contingent Obligation) or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder), as determined by such Person in good faith.

“Continuing Directors” means the directors of the Issuer on the Issue Date and
each other director if, in each case, such other director’s nomination for
election to the Board is recommended by at least a majority of the then
Continuing Directors.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Default” means any event which is, or after notice or passage of time or both
would be, an Event of Default.

“EBITDA” has the meaning given such term in the Credit Agreement as in effect on
the Issue Date.

“Equity Interests” means all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the Securities and
Exchange Commission under the Exchange Act).

“Events of Default” has the meaning set forth in Section 11.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fiscal Year” means a fiscal year of the Issuer and its Subsidiaries which shall
end on December 31 of any calendar year.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

“Hedge Agreements” means (i) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index

 

4



--------------------------------------------------------------------------------

transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(ii) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement.

“Holder” has the meaning set forth on the first page of this Note.

“Indebtedness” means, with respect to any Person, without duplication (a) all
Indebtedness for Borrowed Money of such Person; (b) all Obligations of such
Person for the deferred purchase price of property or services (other than trade
payable of such Person incurred in the ordinary course of such Person’s business
and which are not more than 90 days past due or that are being contested in good
faith); (c) all Obligations of such Person evidenced by notes, bonds, debentures
or other similar instruments or drafts accepted representing extensions of
credit whether or not representing Indebtedness for Borrowed Money, (d) all
Obligations of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all Capitalized Lease Obligations; (f) the maximum principal
amount of all Obligations and Contingent Obligations of such Person arising
under any letters of credit or bankers’ acceptance facilities or similar
instrument and, without duplication, all drafts drawn thereunder (to the extent
unreimbursed) (g) all Obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interests in such
Person or any other Person or any warrants, rights or options to acquire such
Equity Interests, valued, in the case of Redeemable Preferred Interests, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends (other than Obligations arising under the Pamplona Warrants or
the Warrants Purchase Agreement), (h) all Obligations of such Person under
take-or-pay or similar arrangements or under commodities agreements that is
properly classified as a liability on a balance sheet in conformity with GAAP;
(i) any Outstanding and unpaid net termination obligations of such Person under
any Hedge Agreement; (j) the principal balance outstanding under any synthetic
lease, tax retention operating lease, off-balance sheet loan or similar
off-balance sheet financing product or arrangement, (k) obligations with respect
to principal under Contingent Obligations for the repayment of Indebtedness of
another Person, whether or not then due and payable (calculated as the maximum
amount of such principal), and (l) all Indebtedness secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such indebtedness or such indebtedness is
nonrecourse to the credit of such Person, but only to the extent of the fair
value of such property. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

 

5



--------------------------------------------------------------------------------

“Indebtedness for Borrowed Money” of any Person means, at any date of
determination, (a) all items that, in accordance with GAAP, would be classified
as indebtedness on a Consolidated balance sheet of such Person at such date,
including, with respect to the Issuer, Indebtedness under the Credit Agreement
and this Agreement and (b) the maximum principal amount of all Obligations and
Contingent Obligations of such Person arising under any letters of credit or
bankers’ acceptance facilities or similar instrument and, without duplication,
all drafts drawn thereunder (to the extent unreimbursed).

“Interest Payment” has the meaning set forth on the first page of this Note.

“Interest Payment Date” has the meaning set forth on the first page of this
Note.

“Issue Date” means August 6, 2015.

“Issuer” has the meaning set forth on the first page of this Note.

“Leverage Ratio” means, at any date of determination, the ratio of Consolidated
Indebtedness for Borrowed Money of the Issuer and its Subsidiaries at such date
to EBITDA of the Issuer and its Subsidiaries for the most recently completed
Measurement Period.

“Lien” means any lien, mortgage, deed of trust, security interest, pledge,
hypothecation, or other charge or encumbrance of any kind, or any other type of
preferential arrangement, including, without limitation, the lien or retained
security title of a conditional vendor and any easement, right of way or other
encumbrance on title to real property.

“Lumos Operating” means Lumos Networks Operating Company and its successors.

“Material Adverse Effect” means a material adverse effect on the business,
assets, liabilities (actual or contingent), operations or financial condition of
the Issuer and its Subsidiaries, taken as a whole.

“Material Subsidiary” means any Subsidiary of the Issuer now existing or
hereafter acquired or formed and each successor thereto that (i) for the most
recent period of four consecutive fiscal quarters of the Issuer accounted (on a
consolidated basis with its Restricted Subsidiaries) for 10% or more of the
revenues of the Issuer or (ii) as of the end of such fiscal quarter, was (on a
consolidated basis with its Subsidiaries) the owner of 10% or more of the total
assets of the Issuer, as shown on the consolidated financial statements of the
Issuer for such fiscal quarter.

“Maturity Date” has the meaning set forth on the first page of this Note.

“Maximum Accrual” has the meaning set forth in Section 4.02(b) of this Note.

“Measurement Period” means, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Issuer ending on or prior to
such date.

“Note” has the meaning set forth on the first page of this Note.

 

6



--------------------------------------------------------------------------------

“Noteholders” means the registered holders from time to time of the Notes.

“Notes Register” means the register maintained by the Issuer, which includes a
list of the names and addresses of each Holder, as well as the Outstanding
Principal Amount and interest amount owing to such Holder from time to time. The
entries in the Notes Register shall be conclusive, and the Issuer may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Holder hereunder for all purposes of this Note. The Notes Register shall be
available for inspection by any Holder, at any reasonable time and from time to
time upon reasonable prior notice.

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged or
stayed.

“Officer’s Certificate” means a certificate signed by a Responsible Officer of
the Issuer.

“Pamplona” means Pamplona Capital Management LLC.

“Pamplona Investor Rights Agreement” means the Investors Rights Agreement, dated
the Issue Date, between the Issuer and Lumos Investment Holdings, Ltd., as
amended, restated, supplemented or modified from time to time

“Pamplona Warrants” means the Warrant issued on the date hereof pursuant to the
Warrant Purchase Agreement and all Warrants issued upon transfer, division or
combination of, or in substitution for, such Warrant.

“Payment Amount” has the meaning set forth on the second page of this Note.

“Permitted Holders” means the collective reference to Pamplona and its
Affiliates.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).

“PIK Interest” has the meaning set forth on the first page of this Note.

“PIK Payment” has the meaning set forth on the first page of this Note.

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property or assets, whether by dividend or upon liquidation.

 

7



--------------------------------------------------------------------------------

“Redeemable” means, with respect to any Equity Interest, any such Equity
Interest that (a) the issuer has undertaken to redeem at a fixed or determinable
date or dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.

“Responsible Officer” means any Person holding the title of Chief Executive
Officer, President, Chief Operating Officer, Chief Financial Officer, Treasurer,
or Vice-President-Finance.

“Required Noteholders” means, as of any date, Noteholders holding at least a
majority of the aggregate principal amount of Notes outstanding on such date.

“RUS Grant and Security Agreement” means the Broadband Initiatives Program Grant
and Security Agreement, dated on or about August 9, 2010, between Lumos
Telephone Inc. (formerly known as NTELOS Telephone Inc.) and the United States
of America, acting through the Administrator of the Rural Utilities Service.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Subsidiary” means, with respect to any Person (other than any natural Person),
a corporation or other entity (including partnerships or limited liability
companies), the Equity Interests of which having ordinary voting power to elect
a majority of the board of directors of such corporation or managers of such
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries or both,
by such Person.

“Threshold Amount” means $30,000,000.

“Transferee” means any Person or Persons who acquires all or a portion of this
Note.

“Warrants Purchase Agreement” means that certain Warrants Purchase Agreement,
dated as of August 5, 2015, by and between the Company and Lumos Investment
Holdings, Ltd.

PREPAYMENT

Section 4.01 Optional Prepayments. The Issuer may, at any time and from time to
time prepay all or any portion (in the case of less than 100% of the outstanding
amounts of the Notes, in whole number multiples of $100,000 only) of the
outstanding principal amount of the Notes at a prepayment price (expressed as a
percentage of principal amount of the Note to be prepayed) equal to 108%. In
connection with each prepayment of principal hereunder, the Issuer shall also
pay all accrued and unpaid interest on the principal amount of the Note being
repaid. For the avoidance of doubt, a prepayment of less than the entire
outstanding principal amount of each of the Notes under this Section 4.01 shall
not relieve the Issuer of its other obligations (including under Section 4.02
below).

 

8



--------------------------------------------------------------------------------

Section 4.02 Mandatory Prepayments; Change of Control. The Issuer shall prepay
108% of the entire outstanding principal amount of this Note upon the occurrence
of a Change of Control. In connection with such mandatory prepayment, the Issuer
shall also pay all accrued and unpaid interest on the principal amount of the
Note being repaid.

Section 4.03 Reduction in Principal. If the Issuer has elected to exercise its
prepayment pursuant to Section 4.01, the principal sum required to be paid on
the Maturity Date shall be reduced by the amount of principal prepaid.

NO REISSUANCE OF NOTE

No Notes acquired by the Issuer by reason of redemption, purchase, conversion or
otherwise shall be reissued, and all such Notes shall be retired. No additional
Notes shall be authorized or issued without the consent of the Required
Noteholders.

COVENANTS

Section 6.01 Financial Statements and Reports. So long as any amount payable
under this Note remains unpaid, the Issuer shall furnish to the Holder the
following financial information:

(a) Annual Financial Statements. As soon as available and in any event no later
than the earlier of (i) 15 days after the date that the Issuer is or would be
required to file the Issuer’s annual report with the SEC as part of the Issuer’s
periodic reporting (whether or not the Issuer is subject to such reporting
requirements), and (ii) 105 days after the end of each Fiscal Year of the
Issuer, audited statements of income and cash flows of the Issuer and its
Subsidiaries for such Fiscal Year, and audited balance sheets of the Issuer and
its Subsidiaries as of the end of such Fiscal Year. Such financial statements
shall be prepared, in all material respects, in accordance with GAAP,
consistently applied.

(b) Quarterly Financial Statements. As soon as available and in any event no
later than the earlier of (i) 10 days after the date that the Issuer is or would
be required to file the Issuer’s quarterly report with the SEC as part of the
Issuer’s periodic reporting (whether or not the Issuer is subject to such
reporting requirements) and (ii) 55 days after the end of the first three Fiscal
Quarters of each Fiscal Year of the Issuer, unaudited statements of income and
cash flows of the Issuer and its Subsidiaries for such quarterly period (as well
as unaudited statements of income of the Issuer and its Subsidiaries for the
period from the beginning of the Fiscal Year to the end of such quarter) and
unaudited balance sheets of the Issuer and its Subsidiaries as of the end of
such quarterly period.

(c) No Default. Concurrently with each delivery of financial statements pursuant
to clause (a) and (b) of this Section 6.01, an Officer’s Certificate certifying
that no event has occurred and is continuing which constitutes a Default or
Event of Default, or describing each such event and the remedial steps being
taken by the Issuer and its Subsidiaries, as applicable.

 

9



--------------------------------------------------------------------------------

Liens. So long as any amount payable under this Note remains outstanding, the
Issuer, without the prior written consent of the Required Noteholders, will not
create, assume or permit to exist any Lien on any of their property or assets,
whether now owned or hereafter acquired, except for the following:

any Liens for current taxes, assessments and other governmental charges not yet
due and payable or being contested in good faith by the Issuer by appropriate
proceedings and for which reserves have been established by the Issuer in
accordance with GAAP;

any mechanic’s, materialman’s, carrier’s, warehousemen’s, landlord’s or similar
Liens for sums not yet due or being contested in good faith by the Issuer by
appropriate proceedings and for which reserves have been established by the
Issuer in accordance with GAAP;

setoff rights or banker’s liens for account charges and fees against funds on
deposit with banks;

(c) Liens securing judgments for the payment of money not constituting a Default
under Section 10.01(e) or securing appeal or other surety bonds related to such
judgments and notices of lis pendens and associated rights related to litigation
being contested in good faith by appropriate proceedings and for which adequate
reserves have been made;

(d) bankers’ Liens, rights of setoff and other Liens existing with respect to
cash, cash equivalents or investment property on deposit in one or more accounts
maintained by the Issuer, in each case granted in the ordinary course of
business in favor of the bank or banks with which such accounts are maintained,
securing amounts owing to such bank solely with respect to cash management,
operating account arrangements, letters of credit or brokerage or commodities
accounts, including those involving pooled accounts and netting arrangements;

(e) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
and

(f) Liens on money or property constituting proceeds of any Indebtedness
incurred to fund any acquisition of assets or equity interests, to the extent
that such proceeds are held in escrow pending the closing of such acquisition,
so long as such Indebtedness would be permitted by Section 6.03.

Indebtedness. So long as any amount payable under this Note remains outstanding,
the Issuer will not, and will cause its Subsidiaries not to, unless approved in
writing by the Required Noteholders, create, enter into, or allow to exist any
Indebtedness other than:

(    ) Indebtedness under the Credit Agreement in an aggregate principal amount
not to exceed $402,500,000 at any one time outstanding;

 

10



--------------------------------------------------------------------------------

(a) (x) Indebtedness or (y) Capitalized Leases in each case incurred by any
Subsidiary to acquire real property, equipment and related assets acquired or
held by such Subsidiaries in the ordinary course of business; provided that, the
sum of clauses (x) and (y) shall not exceed in the aggregate $10,000,000 at any
time outstanding;

(b) Indebtedness incurred to pay premiums for insurance policies maintained by
the Issuer or its Subsidiaries in the ordinary course of business not exceeding
the aggregate amount of such unpaid premiums;

(c) Contingent Obligations with respect to bonds issued to support workers’
compensation, unemployment or other insurance or self-insurance obligations, and
similar obligations, in each case incurred in the ordinary course of business;

(d) Indebtedness in the form of any earnout or other similar contingent payment
obligation incurred in connection with an acquisition permitted hereunder;

(e) Indebtedness in respect of take-or-pay contracts entered into in the
ordinary course of business;

(f) Indebtedness arising under any Hedge Agreement entered into in the ordinary
course of business in order to hedge against risks present in the business of
the Issuer and its Subsidiaries in a manner consistent with prudent business
practice;

(g) Contingent Obligations incurred by any Subsidiary in respect of any
Indebtedness of any Subsidiary that is permitted under this Agreement;

(h) Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations, or guarantees or letters of
credit, surety bonds or performance bonds securing any such obligations of the
Issuer or any of its Subsidiaries pursuant to such agreements, in each case
incurred in connection with the disposition of any business, assets or
Subsidiary (other than guarantees of Indebtedness incurred by any Person
acquiring all or any portion of such business, assets or Subsidiary for the
purpose of financing such acquisition), so long as the amount does not exceed
the gross proceeds actually received by the Issuer or any Subsidiary thereof in
connection with such disposition;

(i) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft, or similar instrument drawn against insufficient
funds in the ordinary course of business; provided however, that such
Indebtedness is extinguished promptly after its incurrence;

(j) Indebtedness in respect of a letter of credit issued pursuant to any letter
of credit facility, including any Indebtedness constituting reimbursement
obligations with respect to trade letters of credit issued in the ordinary
course of business, in an amount not to exceed $2,000,000 in the aggregate for
all such Indebtedness; provided that, upon the drawing of any such letter of
credit or the incurrence of any such Indebtedness constituting reimbursement
obligations, such amount is reimbursed within thirty (30) days following such
drawing or incurrence;

 

11



--------------------------------------------------------------------------------

(k) Indebtedness existing on the Issue Date (other than Indebtedness incurred
under clauses (a) and (m) of this Section 6.03);

(l) this Note, including any PIK Payment;

(m) any other Indebtedness; provided that immediately after giving effect to
such Indebtedness and the use of the proceeds thereof, the pro forma Leverage
Ratio at the time of incurrence shall be no greater than 5.75:1.00; and

(n) any Indebtedness of the Issuer to any of its Subsidiaries and any
Indebtedness of any Subsidiary of the Issuer owed to the Issuer or any other
Subsidiary of the Issuer.

Payment Restrictions Affecting Subsidiaries. So long as any amount payable under
this Note remains outstanding, the Issuer, without the prior written consent of
the Required Noteholders, will not enter into or suffer to exist, or permit any
of its Subsidiaries to enter into or suffer to exist, any agreement or binding
arrangement limiting the ability of any of its Subsidiaries to declare or pay
dividends or other distributions to the Issuer in respect of any Subsidiary’s
Equity Interests or repay or prepay any Indebtedness owed to, make loans or
advances to, or otherwise transfer (other than lease) assets to or invest in,
the Issuer or any Subsidiary of the Issuer (whether through a covenant
restricting dividends, loans, asset transfers or investments, a financial
covenant or otherwise), except:

(    ) any limitation pursuant to an agreement in effect at or entered into on
the Issue Date, including with respect to the Credit Agreement, in each case, as
in effect on the Issue Date;

(a) any agreement in effect at the time such Subsidiary becomes a Subsidiary of
the Issuer, so long as such agreement was not entered into in contemplation of
such Person becoming a Subsidiary of the Issuer;

(b) customary limitations on the disposition or distribution of assets or
property in joint venture agreements, asset sale agreements, options,
sale-leaseback agreements, stock sale agreements, lease agreements, licenses and
other similar agreements, which limitation is applicable only to the assets that
are the subject of such agreements;

(c) customary non-assignment provisions in contracts and licenses entered into
in the ordinary course of business;

(d) restrictions contained in Capitalized Leases or agreements relating to
purchase money Debt, which restrictions are applicable only to the property so
purchased or leased;

(e) customary restrictions in agreements evidencing Indebtedness permitted under
Section 6.03; provided that such restrictions are not more restrictive than the
restrictions set forth in the Credit Agreement in effect on the Issue Date,

 

12



--------------------------------------------------------------------------------

(f) restrictions imposed by law or by a Governmental Authority having
supervisory authority over any Subsidiary;

(g) customary subordination of subrogation, contribution and similar claims
contained in guaranties permitted hereunder,

(h) subordination of intercompany Indebtedness, to the extent required by the
Credit Agreement or other Indebtedness permitted by Section 6.03;

(i) restrictions contained in the RUS Grant and Security Agreement; and

(j) any amendment, modification, restatement, renewal, increase, supplement,
refunding, replacement or refinancing of an agreement referred to in clauses
(a) through (j) above, provided, however that such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing is not more restrictive than those prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing.

WAIVERS OF DEMAND, ETC.

The Issuer hereby expressly waives (to the extent permitted by applicable law)
demand and presentment for payment, notice of nonpayment, protest, notice of
protest, notice of dishonor, notice of acceleration or intent to accelerate,
bringing of suit and diligence in taking any action to collect amounts called
for hereunder and will be directly and primarily liable for the payment of all
sums owing and to be owing hereon, regardless of and without any notice,
diligence, act or omission as or with respect to the collection of any amount
called for hereunder.

REPLACEMENT NOTES

In the event that the Holder notifies the Issuer that this Note has been lost,
stolen or destroyed, a replacement Note identical in all respects to the
original Note (except for registration number and outstanding principal amount,
if different than that shown on the original Note) shall be issued by the Issuer
to the Holder; provided that the Issuer receives an indemnity against any loss
incurred by it in connection with such lost, stolen or destroyed Note, such
indemnity to be in form and substance, and from a Person reasonably acceptable
to the Issuer.

 

13



--------------------------------------------------------------------------------

PAYMENT OF EXPENSES

The Issuer agrees to pay all reasonable expenses, including reasonable
attorneys’ fees, which may be incurred by the Holder in connection with any
waiver or consent hereunder, any amendment hereof, any Event of Default
hereunder or in successfully enforcing the provisions of this Note and/or
successfully collecting any amount due under this Note.

DEFAULTS AND REMEDIES

Section 10.01 Events of Default. Each of the following shall constitute an
“Event of Default”:

(a) any default by the Issuer in (i) the payment of any principal on this Note
when the same becomes due and payable at the Maturity Date, upon acceleration or
otherwise, and such default continuing for a period of two (2) Business Days or
(ii) the making of any payment required to be made under Section 4.02;

(b) the Issuer fails to comply with Article 6 as and when required and such
failure continues for thirty (30) days after the receipt of notice described
below;

(c) the Issuer, or any Subsidiary, fails to pay any Indebtedness within any
applicable grace period provided in such Indebtedness after final maturity or
the acceleration of any such Indebtedness by the holders thereof because of a
default if the total amount of such Indebtedness unpaid or accelerated exceeds
the Threshold Amount or its foreign currency equivalent at the time;

(d) the Issuer, or any Material Subsidiary or any group of Subsidiaries of the
Issuer that, taken together, would constitute a Material Subsidiary, makes an
assignment for the benefit of creditors generally, files a petition in
bankruptcy, is adjudicated insolvent or has entered against it an order for
relief under Bankruptcy Laws, petitions or applies to any tribunal for any
receiver or trustee (for itself or its assets in connection with the bankruptcy,
insolvency, or in the case of the Issuer only, the liquidation of such Person ),
commences any proceeding relating to itself under any bankruptcy,
reorganization, readjustment of debt law or statute of any jurisdiction, has
commenced against it involuntarily any such proceeding (provided such
involuntary proceeding remains undismissed for the earlier of a period of 60
days or until an order for relief is entered), or indicates its consent to,
approval of or acquiescence in any such proceeding, or any receiver of or
trustee for the Issuer or any of its Subsidiaries or any substantial part of
their property is appointed; or

(e) any judgments or orders, either individually or in the aggregate, for the
payment of money in excess of the Threshold Amount shall be rendered against the
Issuer or any Material Subsidiary or any group of Subsidiaries of the Issuer
that, taken together, would constitute a Material Subsidiary, and there shall be
any period of 45 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; provided, however, that any such judgment or order shall not

 

14



--------------------------------------------------------------------------------

give rise to an Event of Default under this Section 10.01(e) if and for so long
as (i) the amount of such judgment or order is covered by a valid and binding
policy of insurance between the defendant and the insurer, which shall be rated
at least “A” by A.M. Best Company, covering full payment thereof and (ii) such
insurer has been notified, and has not disputed the claim made for payment of,
the amount of such judgment or order.

The Issuer shall deliver to the Holder, within five (5) Business Days after its
knowledge of the occurrence thereof, written notice in the form of an Officer’s
Certificate of any Event of Default and any event which with the giving of
notice or the lapse of time would become an Event of Default and what action the
Issuer is taking or proposes to take with respect thereto.

Section 10.02 Acceleration. If an Event of Default (other than an Event of
Default specified in Section 10.01(d)) occurs and is continuing, the Required
Noteholders, by notice to the Issuer, may declare the outstanding principal
amount of and accrued but unpaid interest on the Notes to be due and payable.
Upon such a declaration, such outstanding principal amount and interest shall be
due and payable immediately. If an Event of Default specified in
Section 10.01(d) occurs and is continuing, the outstanding principal amount of,
and accrued interest on, all the Notes shall ipso facto become and be
immediately due and payable without any declaration or other act on the part of
any Noteholder.

The Required Noteholders may rescind an acceleration and its consequences if the
rescission would not conflict with any judgment or decree and if all existing
Events of Default have been cured or waived except nonpayment of principal or
interest that has become due solely because of acceleration. No such rescission
shall affect any subsequent Default or impair any right consequent thereto.

A delay or omission by the Holder or any other Noteholder in exercising any
right or remedy accruing upon an Event of Default shall not impair the right or
remedy or constitute a waiver of or acquiescence in the Event of Default. No
remedy is exclusive of any other remedy. All available remedies are, to the
extent permitted by law, cumulative.

Section 10.03 Waiver of Past Defaults. The Required Noteholders may waive any
past or existing Default and its consequences except (i) a Default in the
payment of the outstanding principal amount of or interest on the Notes or
(ii) a Default in respect of a provision that under Section 10.04 or Article 12
cannot be amended without the consent of each Noteholder affected. When a
Default is waived, it is deemed cured, and any Event of Default arising
therefrom shall be deemed to have been cured, but no such waiver shall extend to
any subsequent or other Default or impair any consequent right.

Section 10.04 Rights of Holder to Receive Payment. Notwithstanding any other
provision of this Note, the right of the Holder to receive payment of the
outstanding principal amount of and interest on this Note on or after the
respective due dates expressed in this Note, or to bring suit for the
enforcement of any such payment on or after such respective dates, shall not be
impaired or affected without the consent of the Holder.

Section 10.05 Waiver of Stay or Extension Laws. The Issuer (to the extent it may
lawfully do so) shall not at any time insist upon, or plead, or in any manner
whatsoever claim or

 

15



--------------------------------------------------------------------------------

take the benefit or advantage of, any stay or extension law wherever enacted,
now or at any time hereafter in force, which may affect the covenants or the
performance of this Note, and the Issuer (to the extent that it may lawfully do
so) hereby expressly waives all benefit or advantage of any such law, and shall
not hinder, delay or impede the execution of any power herein granted to the
Holder, but shall suffer and permit the execution of every such power as though
no such law had been enacted.

SAVINGS CLAUSE

In case any provision of this Note is held by a court of competent jurisdiction
to be excessive in scope or otherwise invalid or unenforceable, such provision
shall be adjusted rather than voided, if possible, so that it is enforceable to
the maximum extent possible, and the validity and enforceability of the
remaining provisions of this Note will not in any way be affected or impaired
thereby.

ENTIRE AGREEMENT; AMENDMENTS

This Note constitutes the full and entire understanding and agreement between
the Issuer and the Holder with respect to the subject hereof. Except as
otherwise provided in Section 10.03, neither this Note nor any term hereof may
be amended, waived, discharged or terminated other than by a written instrument
signed by the Issuer and the Required Noteholders; provided that any amendment
(i) of the Maturity Date or (ii) with respect to the reduction of the
outstanding principal amount or any interest rate or premium hereunder shall
require, in each case, the written consent of each Noteholder affected.

After an amendment under this Article 12 becomes effective, the Issuer shall
mail to the Noteholders a notice briefly describing such amendment. The failure
to give such notice to all Noteholders, or any defect therein, shall not impair
or affect the validity of an amendment under this Article 12.

TRANSFER; ASSIGNMENT, ETC.

Subject to compliance with applicable federal and state securities laws, this
Note and any portion hereof and the rights hereunder may be transferred by the
Holder in its sole discretion at any time and to any Person or Persons,
including, without limitation, Affiliates and affiliated groups of such Holder,
without the consent of the Issuer. In connection with any transfer, if the
Issuer reasonably requests, the transferor shall deliver a representation in
writing that such transfer is pursuant to an effective registration statement
under the Securities Act of 1933, as amended, or pursuant to an available
exemption from, or in a transaction not subject to, registration under the
Securities Act of 1933, as amended. The Issuer agrees that in connection with
any transfer, assignment, pledge or encumbrance permitted pursuant to the terms
hereof, the

 

16



--------------------------------------------------------------------------------

Issuer shall cause such transfer, assignment, pledge or encumbrance to be
reflected in the Notes Register, and all principal, interest and other amounts
which are then, and thereafter become, due under this Note shall be paid to such
Transferee at the place of payment designated in such notice. The Issuer may not
assign this Note or any of its rights or obligations hereunder. This Note shall
be binding upon the Issuer and its respective successors and shall inure to the
benefit of the Holder and its successors and permitted assigns.

NO WAIVER

No failure on the part of the Holder to exercise, and no delay in exercising,
any right, remedy or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise by the Holder of any right, remedy or power
hereunder preclude any other or future exercise of any other right, remedy or
power. Each and every right, remedy or power hereby granted to the Holder or
allowed it by law or other agreement shall be cumulative and not exclusive of
any other, and may be exercised by the Holder from time to time.

NOTICES

Unless otherwise provided herein, any notices, consents, waivers or other
communications required or permitted to be given under the terms of this Note
must be in writing and will be deemed to have been delivered: (i) upon receipt,
when delivered personally, (ii) upon receipt, when sent by e-mail or (iii) one
Business Day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same. The
addresses and facsimile numbers for such communications shall be:

If to the Issuer:

Lumos Networks Corp.

One Lumos Plaza

Waynesboro, Virginia 22980

Attention: Mary McDermott

Email: mcdermottm@lumosnet.com

If to the Holder, to its address and facsimile number appearing in the Notes
Register, or to such other address and/or facsimile number and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) Business Days prior to the
effectiveness of such change. Written confirmation of receipt (x) given by the
recipient of such notice, consent, waiver or other communication,
(y) mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (z) provided by a courier or overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

 

17



--------------------------------------------------------------------------------

MISCELLANEOUS

Whenever the sense of this Note requires, words in the singular shall be deemed
to include the plural and words in the plural shall be deemed to include the
singular. Paragraph headings are for convenience only and shall not affect the
meaning of this document.

CHOICE OF LAW AND VENUE; WAIVER OF JURY TRIAL

This Note shall be governed by and construed in accordance with the law of the
State of New York. The Issuer and, by accepting this Note, the Holder hereby
irrevocably consents to the exclusive jurisdiction of the United States District
Court for the Southern District of New York or any New York State court sitting
in New York City (and of the appropriate appellate courts therefrom) in any
suit, action or proceeding seeking to enforce any provision of, or based on any
suit, action or proceeding arising out of or in connection with, this Note or
the transactions contemplated hereby and irrevocably waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding which is brought in any such court has
been brought in an inconvenient forum. Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court. Without limiting the foregoing, each
party agrees that service of process on such party as provided in this Article
18 shall be deemed effective service of process on such party. EACH OF THE
ISSUER AND, BY ACCEPTING THIS NOTE, THE HOLDER HEREBY IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO
THIS NOTE.

TAX FORMS

The Holder (and any Transferee) shall provide the Issuer with any tax forms or
certificates reasonably requested by the Issuer for the purpose of establishing
any exemption from withholding taxes in respect of all amounts payable to such
Holder (or Transferee) hereunder.

[Remainder of this page intentionally left blank]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this instrument to be duly executed by
its officer thereunto duly authorized.

 

LUMOS NETWORKS CORP. By:  

/s/ Timothy G. Biltz

  Name:   Timothy G. Biltz   Title:   President and Chief Executive Officer

 

ACKNOWLEDGED AND AGREED

As of the date first above written:

LUMOS DEBT HOLDINGS, L.P. By: Lumos Equity Advisors, Ltd., its general partner
By:  

/s/ William Pruellage

  Name:   William Pruellage   Title:   Attorney-in-Fact

Signature Page to Note